Citation Nr: 1804560	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  16-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable disability rating for the Veteran's service connected residuals of a mid-palmar penetrating injury.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty for training purposes with the Army National Guard from May 1963 to July 1963, with evidence of additional periods of active duty and inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the initial noncompensable rating assigned for his service connected left hand disability is inadequate to reflect the impairment it produces.  

In his February 2016 Substantive Appeal, the Veteran states that he takes pain medication on a daily basis for his left hand.  He asserts that this can be verified by his medical records at the Ponce, Puerto Rico, VA clinic.  A review of the claims file shows that medical records from this clinic have not been obtained.  They must be obtained and associated with the claims file.  

Furthermore, the most recent VA examination of the Veteran's hand is nearly four years old, and will be even older before the appeal is returned to the Board.  The Veteran should be scheduled for a new examination to determine the current nature and severity of his service connected left hand disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from the Ponce, Puerto Rico, clinic and any other location regarding treatment for the Veteran's left hand disability from August 2013 to the present and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination of his left hand disability.  The claims file must be provided to the examiner for use in the study of this case, and the examination report should state that it has been reviewed.  All indicated tests and studies should be conducted, including range of motion; additional limitations following repetitive use due to pain, weakness, incoordination or excess fatigability; functional loss during flare-ups; and symptoms and characteristics of any associated scars.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




